—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 20, 1995, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defense counsel has made application to be relieved of further representation of defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.